DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant's amendment filed on 1/10/2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 1/10/2022. In particular, original Claims 1 and 14 have been amended to recite a combination of limitations not previously presented. Furthermore, newly added claim 21 recited subject matter not previously presented. Thus, the following action is properly made final. 

Claim Objections
Claim 2 is objected to because of the following informalities: Claim 2 recites “wherein the emission layer is to emit delayed fluorescence”. It is advised that claim 2 is amended to recite “wherein the emission layer emits delayed fluorescence”. Appropriate correction is required.

Claim 4 is objected to because of the following informalities: Claim 4 recites “wherein the emission layer is a thermally activated delayed fluorescence emission layer to emit blue light”.  It is advised that claim 4 is amended to recite “where in the emission layer is a thermally . Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 8, 10-14, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hatekeyama et al (US 2019/0058124).

Regarding claim 1, Hatekeyama et al discloses an organic electroluminescent device with the following structure: (Figure 1 and [0127]):

    PNG
    media_image1.png
    582
    790
    media_image1.png
    Greyscale
.

	The emission layer comprises the following compound ([0034] – Formula (2)):

    PNG
    media_image2.png
    492
    502
    media_image2.png
    Greyscale
,
where the groups R1-R11 are H ([0035]); Y1 is B ([0036]); X1 and X2 are each N-R, where R is a heteroaryl having 2-15 carbon atoms such as pyridine ring or an aryl such as phenyl ([0037], [0080], and [0089]). The R in N-R can be a substituted aryl which is substituted by a heteroaryl such as pyridine ([0072] and [0256]-[0259]). One of R8-R11 can be a diarylamine, where the aryl has 6 to 12 carbon atoms ([0035] and [0042]). 
1, R2, and R3 are H, i.e. the recited integers a, f, and c are zero (0). The group R in the compound of the reference is a pyridine, thus one (1) of the recited group X6-X10 is N and the remaining groups are C; one (1) of the recited group X1-X5 is N and the remaining are C. Alternatively, the group R is the compound of the reference is benzene. Thus, X1-X10 are C. R4 is a pyridine and the recited integer d is one (1) or two (2); R5 is H and the recited integer e is zero (0). The recited groups Ar1 and Ar2 are unsubstituted C6 aryls, i.e. phenyl groups. From the above, it is clear that R4 and the ring given by X1 to X5 necessarily form an electron acceptor group.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 2, Hatekeyama et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the emission layer emits delayer fluorescence (Abstract).



Regarding claim 4, Hatekeyama et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the light emitter layer is a thermally activated delayed fluorescence that emits blue light ([0016] and [0362]).

Regarding claim 8, Hatekeyama et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses a compound given by recited Formula (5), where Ar1 and Ar2 are unsubstituted C6-12 aryls; one (1) of the recited group Y1 to Y5 is N and the remaining are C; the recited group R6 is H; and the recited integer h is zero (0).

Regarding claim 10, Hatekeyama et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses a compound given by recited Formula (7).

Regarding claim 11, Hatekeyama et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the R in N-R is a heteroaryl such as pyrazine, i.e. two (2) of the recited groups X1-X5 are N ([0080]).

Regarding claim 12, Hatekeyama et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the R in N-R can be a substituted aryl which is 

Regarding claim 13, Hatekeyama et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the R in N-R can be a heteroaryl such as pyrazine ([0037] and [0080]). Thus, the reference discloses Compound (B-6) of the claims.

Regarding claim 14, Hatekeyama et al discloses the following compound ([0034] – Formula (2)):

    PNG
    media_image2.png
    492
    502
    media_image2.png
    Greyscale
,
where the groups R1-R11 are H ([0035]); Y1 is B ([0036]); X1 and X2 are each N-R, where R is a heteroaryl having 2-15 carbon atoms such as pyridine ring or an aryl such as phenyl ([0037], [0080], and [0089]). The R in N-R can be a substituted aryl which is substituted by a heteroaryl such as pyridine ([0072] and [0256]-[0259]). One of R8-R11 can be a diarylamine, where the aryl has 6 to 12 carbon atoms ([0035] and [0042]). 
1, R2, and R3 are H, i.e. the recited integers a, f, and c are zero (0). The group R in the compound of the reference is a pyridine, thus one (1) of the recited group X6-X10 is N and the remaining groups are C; one (1) of the recited group X1-X5 is N and the remaining are C. Alternatively, the group R is the compound of the reference is benzene. Thus, X1-X10 are C. R4 is a pyridine and the recited integer d is one (1) or two (2); R5 is H and the recited integer e is zero (0). The recited groups Ar1 and Ar2 are unsubstituted C6 aryls, i.e. phenyl groups. From the above, it is clear that R4 and the ring given by X1 to X5 necessarily form an electron acceptor group.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 18, Hatekeyama et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses a compound given by recited Formula (7).

Regarding claim 19, Hatekeyama et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the R in N-R can be a substituted aryl which is 

Regarding claim 20, Hatekeyama et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the R in N-R can be a heteroaryl such as pyrazine ([0037] and [0080]). Thus, the reference discloses Compound (B-6) of the claims.

Regarding claim 21, Hatekeyama et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the R in N-R is a heteroaryl such as pyrazine, i.e. two (2) of the recited groups X1-X5 are N ([0080]).

Response to Arguments
Applicant's arguments filed 1/10/2022 have been fully considered but they are not persuasive. 

Applicants argue that one of ordinary skill in the art would have found no apparent reason or motivation in Hatakeyama to select the specific combination of structural features in claim 1 as amended without the benefit of impermissible hindsight. However, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, it is the Examiner’s position, absent evidence to the contrary that it would have been obvious to one of ordinary skill in the art to select any of the substituents disclosed by the reference, including those recited in the instant claims and hereby arrive at the claimed compound with a reasonable expectation of success.

As evidence of unexpected results, Applicants point to Table 1 of the instant Specification, where compounds A-1, A-2, and A-3 in Inventive Examples 1-3 have higher KRTSC and device lifetimes than compounds X-1 and X-2 in Comparative Examples 1 and 2. However, while the comparison of the inventive and comparative examples is a proper side-by-side comparison, it is significant to note that the examples are not commensurate in scope with the scope of the claims for the following reasons. Inventive Examples 1-3 comprise only three (3) of the compounds encompassed by the present claims, while the claims encompass innumerable compounds and therefore it is unclear if the obtained results are indicative of all compounds encompassed by the present claims or only for the particular compounds exemplified in the inventive examples. For example in the inventive examples in Formula 2, R1 is phenyl and R2 is H. Claims 1 and 14 recites that R1 and R2 are H, deuterium, substituted or unsubstituted amine, substituted or unsubstituted C6-30 aryl group, or a substituted or unsubstituted C2-30 heteroaryl group. Thus, the inventive examples only exemplify two (2) of the groups encompassed in the present claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767